I dissent. Admittedly, if Grace Royce, the witness alleged to have been suborned, is to be regarded as an accomplice within the meaning of R.S. Utah 1933, 105-21-24, the judgment appealed from must be reversed. There is no evidence which in itself, and without the aid of her testimony, tends to connect the defendant with the commission of the charged offense. There are two lines of authority dealing with the question in hand. One line of cases holds that subornation of perjury is a separate and distinct crime from that of the resulting perjury and that a perjurer, who is persuaded to and does commit perjury, is neither a principal nor an accomplice of the one who suborns the commission of perjury. Cases so holding are collected in the prevailing opinion. I readily concede that one who is persuaded to and does commit perjury is not guilty of the crime of subornation of perjury. The converse, however, is not true under a statute such as our R.S. Utah 1933, 103-1-44. If the accused persuaded Grace Royce to commit perjury and by reason of such persuasion she did commit that crime, there is no escape from the conclusion that the accused *Page 44 
was himself guilty of that crime. The provisions of the statute above referred to are clear as to that. The adjudicated cases so hold. Hammer v. U.S., 271 U.S. 620, 46 S. Ct. 603,70 L. Ed. 1118. Had the accused been charged with and tried for perjury, no one would contend that he could lawfully be convicted of such crime upon the uncorroborated testimony of the perjurer, yet the act of persuading her to commit perjury, if she was so persuaded, and the actual commission thereof, are a part of one transaction. Had the information filed against the accused charged him with having committed perjury, the fact, if it be a fact, that he persuaded Grace Royce to testify falsely would have supported such charge. To hold that because the information characterized the acts which the accused is charged with having committed as being subornation of perjury rather than perjury, relieved the state from the necessity of producing corroborative evidence is to turn shadow into substance. The character or the degree of proof required to sustain a conviction of the accused may not be said to hang upon so frail a thread as the mere fact that the acts complained of are labeled subornation of perjury rather than perjury. It is evident that the reason for the legislative provisions prohibiting the conviction of an accused upon the uncorroborated testimony of an accomplice is that such testimony is not entitled to full credit. Obviously, the reliability of such testimony would neither be weakened nor strengthened by the nature of the charge filed against the accused; that is, whether the charge be perjury or subornation of perjury. In either event, the perjurer has the same motive for attempting to place a part or the whole blame for her crime upon another. The fact that upon the alleged acts the accused may properly be charged with either perjury or subornation of perjury is a mere incident, but the fact that the prosecuting witness was particeps criminis in the acts relied upon by the state to sustain the conviction here under review is of the very essence of the basis for the statutory requirement that a lawful conviction may not be *Page 45 
had upon her uncorroborated evidence. Among the cases from other jurisdictions so holding are: People v. Coffey, 161 Cal. 433,119 P. 901, 907, 39 L.R.A. (N.S.) 704; People v. Markan,123 Misc. 689, 206 N.Y.S. 197; People v. Martin, 77 A.D. 396,79 N.Y.S. 340. Such is the uniform holding of this court.State v. Wade, 66 Utah 267, 241 P. 838; State v. Coroles,74 Utah 94, 277 P. 203. In those cases it was held, quoting from the case of People v. Coffey, supra, that the true test is that, "if in any crime the participation of an individual has been criminally corrupt, he is an accomplice. If it has not been criminally corrupt, he is not an accomplice." It cannot be successfully maintained that Grace Royce was not criminally corrupt in the crime under review.
The law requiring corroboration of an accomplice is especially applicable to a case where a conviction is sought upon the uncorroborated evidence of a perjurer. It may be argued with plausibility that the mere fact that one has participated in a crime not involving a lack of veracity does not necessarily indicate that such person is unworthy of belief, but not so where the state relies upon the testimony of a perjurer for a conviction. In the latter case the state cannot vouch for the veracity of its witness, but, on the contrary, it must establish as a part of its case the fact that such witness is a perjurer.
Upon principle, as well as upon the authority of the cases from this and other jurisdictions heretofore cited, I am of the opinion that the judgment should be reversed and a new trial granted.